     Case 1:18-cv-00650-NONE-SKO Document 34 Filed 07/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH LOPEZ,                                    Case No. 1:18-cv-00650-NONE-SKO (PC)

12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY
                                                       ACTION SHOULD NOT BE DISMISSED
13             v.                                      FOR FAILURE TO PROSECUTE

14    MORELOCK,                                        21-DAY DEADLINE

15                       Defendant.
16

17            On June 8, 2020, Defendant filed a motion for summary judgment on the grounds that

18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 33.) Pursuant to Local

19   Rule 230(l), Plaintiff had 21 days to file an opposition or a statement of non-opposition to the

20   motion. To date, Plaintiff has failed to do so.

21            Accordingly, the Court ORDERS Plaintiff, within 21 days, to show cause in writing why

22   this action should not be dismissed for his failure to prosecute. Alternatively, within that same

23   time, Plaintiff may file an opposition or a statement of non-opposition to Defendant’s motion for

24   summary judgment. Failure to comply with this order will result in a recommendation that

25   this case be dismissed with prejudice for failure to prosecute.

26
     IT IS SO ORDERED.
27

28   Dated:     July 17, 2020                                      /s/   Sheila K. Oberto                .
                                                        UNITED STATES MAGISTRATE JUDGE
